COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00426-CV


IN RE HAROLD NEIL JACOBSON, M.D.                                  RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1
                                     ------------

      We have considered “Relator’s Unopposed Motion To Dismiss Original

Proceeding.”    It is the court’s opinion that the motion should be granted;

therefore, we dismiss this original proceeding.

                                                    PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: February 3, 2014




      1
       See Tex. R. App. P. 47.4.